862 F.2d 1107
DEL A., et al., Plaintiffs-Appellees,v.Edwin EDWARDS, individually and as Governor of the State ofLouisiana, et al., Defendants-Appellants.
No. 88-3154.
United States Court of Appeals,Fifth Circuit.
Dec. 19, 1988.

Arthur A. Lemann, III, Lemann, O'Hara, Miles & White, David A. Dalia, Asst. Atty. Gen., William A. Guste, Jr., Atty. Gen., Dept. of Justice, Emile W. Schneider, Mary Beck Widmann, Section Chief, Office of Gen. Counsel, New Orleans, La., for defendants-appellants.
Steven Scheckman, New Orleans Legal Assistance Corp., Ann McLaine, Mark A. Moreau, New Orleans, La., for plaintiffs-appellees.
Christopher T. Dunn, ACLU, Christopher A. Hansen, Marcia Robinson Lowry, New York City, for ACLU.
Appeal from the United States District Court for the Eastern District of Louisiana, Morey L. Sear, District Judge, Presiding.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, and DUHE, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion September 28, 1988, 5 Cir., 1988, 855 F.2d 1148)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.